12/16/2021



       IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0549



                      Supreme Court Cause No. DA-0549




                                                  )
PETER B. HUTTON,                                  )
          Plaintiff and Appellant                 )
                                                  )
v.                                                )
                                                  )
                                                  )

ESTATE OF JERALD L. NYHART,                       )  ORDER TO ALLOW
by and through the Personal Representative,       ) EXTENSION OF TIME
SANDY NYHART; POINT OF ROCKS                      ) TO FILE APPELLANT’S
ANGUS RANCH, INC.; SHERRY N.                      ) OPENING BRIEF
SMITH, an individual                              )
            Defendants and Appellees              )
                                                  )
                                                  )

      WHEREAS, Appellant Peter B. Hutton has filed a Motion for Extension of
Time to file his Opening Brief;

      WHEREAS, Appellees Counsel have been contacted and have no Objection;

     NOW THEREFORE, upon good cause the time for filing Appellant’s
Opening Brief is extended 30 days from the present due date of January 6, 2022.




                                        1                           Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       December 16 2021